Title: To Benjamin Franklin from [Samuel Wharton], 21 November 1777
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Friend
London Novr. 21 1777.
By Desire of a particular Friend, Who is afflicted with a dropsical Complaint, and Who has seen published in our papers a Prescription said to be given by You (used by Dr. Gardan of South Carolina) to the French Physicians, for the Cure of that Disorder, I beg the Favor of you to communicate the prescription, with proper Directions, to my Friend Monsr. Benson, to convey to Me.
I sent you a few Days ago by Mr. Vanzant a Packet of News Papers, and by this Post, You will receive an Account of what News is stirring here. All your Friends rejoice to hear of the Perfect Establishment of your Health, But none more sincerely, than Dear Sir Yours most affectionately
W S.
 
Addressed: A / Monsr. Monsr. François / Chez Monsr. De Chaumont / á Passy / prés de / Paris.
Notation: S. W. Nov 21. 77
